            Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA



ALL STAR ELECTRIC, INC.                                     CIVIL ACTION

VERSUS                                                      NO. 19-1533-WBV-JCW

EAGLE ACCESS, LLC, ET AL.                                   SECTION D(2)


                                         ORDER


       Before the Court is Defendant Eugene Sak’s Motion to Dismiss for Lack of

Personal Jurisdiction (R. Doc. 9), Plaintiff All Star Electric, Inc. (“ASE”)’s Response

in Opposition (R. Doc. 10), and Defendant’s Reply (R. Doc. 15). After consideration of

the parties’ memoranda and the applicable law, the defendant’s Motion to Dismiss

for Lack of Personal Jurisdiction (R. Doc. 9) is GRANTED.


       I.       Factual Background


       ASE entered into a contract with Woodward Design + Build LLC (“Woodward”) on

October 24, 2016, to perform the electrical work on the Standard, a development

project, at South Market District in New Orleans, Louisiana (the “Project”). 1

Woodward entered into a contract with Domain Companies, LLC, to construct the

Project.2 Woodward also entered into a Rental Agreement and a Subcontract with

Defendant Eagle Access, LLC (“Eagle”) to rent two hoist units and to erect, dismantle,



1   R. Doc. 1-2, p. 2.
2   Id.
     Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 2 of 11



engineer, maintain, and test the hoist units. 3 On July 28, 2017, ASE employees and

others were riding in the elevator car of one of the hoists provided by Eagle when the

elevator car suddenly fell from the seventh story to the ground. 4 ASE alleges that it

has incurred damages, such as the cost of responding to and investigating the

incident, general conditions, overtime, increased labo r, inefficiencies because of

stacking of trades, increased labor because of wait times and extra stairs climbed,

delays, and decreased productivity. 5 ASE claims that as a result of the incident, it

was forced to accelerate other work to keep the Standard Project on schedule, causing

further damages.6 ASE sued Eagle Access, LLC, Division Management, LLC,

Burlington Insurance Company, Eugene Sak, and Eagle Scaffolding and Equipment

Company, Inc. in Civil District Court for the Parish of Orleans. 7 Defendant

Burlington Insurance Company removed the action to this Court. 8


    Before leasing the commercial elevator hoist to Woodward in 2016, Defendant

Division Management, LLC, purchased the assets of Defendant Eagle Access, and

Eagle Access dissolved.9 Division Management operates out of Eagle Access’ former

office in Florence, Alabama, employs Eagle Access’ former personnel, and has used

the trade name and identifiers of “Eagle Access,” which are known in the industry. 10



3 Id. The parties stipulate that Defendant Division Management, LLC, is Eagle Access, LLC’s de facto
successor for these purposes.
4 R. Doc. 1-2, pp. 2-3.
5 R. Doc. 1-2, p. 3.
6 Id.
7 On November 25, 2019 Eagle Scaffolding and Equipment Company, Inc. was dismissed without

prejudice for the plaintiff’s failure to prosecute. R. Doc. 19.
8 R. Doc. 1.
9 R. Doc. 9-2, p. 2.
10 Id.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 3 of 11



Both Eagle Access and Division Management are being defended in this action by

Defendant Burlington Insurance Company under the same commercial general

liability policy issued to both entities. 11 Defendant Eugene Sak (“Sak”) was the

manager of Eagle Access.12 He signed the elevator hoist leasing and installation

contracts in Florence, Alabama, in his capacity as manager.13


     Defendant Sak moves to dismiss the action against him for lack of personal

jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(2). 14 In support of his

motion, Defendant Sak provided an Affidavit that states that he has been a resident

of Alabama for 34 years and has never lived in, or owned property or assets in,

Louisiana. The Affidavit asserts that Division Management, LLC, a Delaware limited

liability corporation with its principal place of business in Alabama, was organized

as a single-member LLC, effective December 31, 2015. Shortly after it was organized,

Division Management purchased the assets of Eagle Access and, during the

transitional period, continued to do business as Eagle Access. Mr. Sak’s Affidavit

states that it was during this period that Division Management began to negotiate

with Woodward for the lease of the two commercial elevator hoists for the Standard

project. Sak asserts that he executed the “Man/Material Hoist Rental” agreements

delivered by Woodward for the hoists in Florence, Alabama. A subcontract agreement

was also signed by Sak as managing member of Eagle Access, LLC, in the Florence,




11 Id.
12 Id.
13 Id.
14 R. Doc. 9.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 4 of 11



Alabama office. Mr. Sak advises that all documents were executed in his official

capacity as managing member of Eagle Access/Division Management. He further

advises that he never traveled to Louisiana to negotiate, execute, or perform these

contracts or to conduct any business in Louisiana on behalf of Eagle Access. Sak

asserts that he has only been in Louisiana twice in recent memory for social events—

2014 for Mardi Gras and Fall of 2018 for a football game—and once last Spring in

Baton Rouge in his capacity as a representative of a different company to negotiate a

contract unrelated to this action. 15 He contends that he has never conducted business

in Louisiana in regard to the transactions for the Standard project. 16 Sak does not

contest this Court’s jurisdiction over Defendants Eagle Access and Division

Management. Instead, relying on his uncontested Affidavit, Defendant Sak claims

that this Court lacks personal jurisdiction over him in this matter.


     In its Opposition, Plaintiff argues that this Court has specific jurisdiction over the

defendant since the defendant created a continuing obligation with Woodward, the

general contractor.17 Further, Plaintiff argues that Eagle’s “minimum contacts,

including but not limited to performing a contract in Louisiana, can be imputed to its

shareholder for jurisdictional purposes by ‘piercing the corporate veil.’” 18 In support

of this argument, plaintiff alleges that Mr. Sak did not follow formalities when he

signed the contract on behalf of Eagle Access when Eagle Access had been

dissolved. 19

15 R. Doc. 9-2, p. 3.
16 Id.
17 R. Doc. 10.
18 Id.
19 Id.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 5 of 11



Plaintiff further alleges that Sak did not have any of his companies registered as a

subcontractor with the Louisiana State Licensing Board for Contractors. 20


     II.    Legal Standard


     When a nonresident moves to dismiss for lack of personal jurisdiction, the burden

of establishing jurisdiction belongs to the plaintiff. 21 The Court takes all

uncontroverted allegations in the complaint as true and resolves conflicts in the

plaintiff’s favor.22 The Court may consider affidavits, interrogatories, depositions, or

any combination of the recognized methods of discovery. 23 The Court may exercise

personal jurisdiction over a nonresident defendant only if two requirements are

satisfied: (1) the forum state’s long-arm statute confers personal jurisdiction; and (2)

the exercise of jurisdiction does not exceed the boundaries of due process. 24 The limits

of Louisiana’s long-arm statute are co-extensive with the limits of constitutional due

process, so the inquiry is simply whether this Court’s exercise of jurisdiction over the

defendant would offend due process. 25


     This Court has held that International Shoe Co v. State of Washington, Office of

Unemployment Compensation & Placement, 326 U.S. 310 (1945) is the “canonical

opinion” governing personal jurisdiction. 26 In International Shoe, the Supreme Court



20 Id.
21 Hebert v. Wing Sale, Inc., 337 F. Supp. 3d 714, 717 (E.D. La. 2018) (citing Luv N’ Care v. Insta-Mix,
Inc., 438 F. 3d 465, 469 (5th Cir. 2006)).
22 Wilson v. Belin, 20 F.3d 644, 648 (5th Cir. 1994).
23 Jobe v. ATR Marketing, Inc., 87 F.3d 751, 752 (5th Cir. 1996).
24 Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006).
25 Hebert, 337 F. Supp. 3d at 717-18 (internal citations omitted).
26 Id.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 6 of 11



held that a “State may authorize its courts to exercise personal jurisdiction over an

out-of-state defendant if the defendant has certain minimum contacts with [the State]

such that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.” 27 Two categories of personal jurisdiction exist within the

International Shoe framework: specific jurisdiction and general jurisdiction. 28 A court

has specific jurisdiction over a defendant when the suit arises out of or relates to the

defendant’s contacts within the forum state.29 A court has general jurisdiction over a

foreign corporation when its affiliations within the State are “so continuous and

systematic as to render them essentially at home in the forum State.” 30 It does not

appear that the plaintiff is arguing that the Court has general jurisdiction over the

defendant.31 An inquiry as to specific jurisdiction requires the Court to consider the

relationship among the defendant, the forum, and the litigation. 32 “For a State to

exercise jurisdiction consistent with due process, that relationship must arise out of

contacts, that the ‘defendant himself’ creates with the forum State.” 33 “[T]he plaintiff

cannot be the only link between the defendant and the forum.” 34




27 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (internal quotation
marks omitted).
28 Id.
29 Hebert v. Wing Sale, Inc., 337 F. Supp. 3d 714, 718 (E.D. La. 2018) (citing Daimler AG v. Bauman,

134 S.Ct. 746, 754 (2014)).
30 Id.
31 R. Doc. 10.
32 Hebert, 337 F. Supp. 3d at 718 (citing Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir.

2014)).
33 Walden v. Fiore, 571 U.S. 277, 284 (2014).
34 Walden, 571 U.S. at 285.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 7 of 11



     The Fifth Circuit applies a three-step analysis for specific jurisdiction:


        (1) whether the defendant has minimum contacts with the forum state,
        i.e., whether it purposely directed its activities toward the forum state
        or purposefully availed itself of the privileges of conducting activities
        there; (2) whether the plaintiff's cause of action arises out of or results
        from the defendant's forum-related contacts; and (3) whether the
        exercise of personal jurisdiction is fair and reasonable.

Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014) (citing Seiferth

v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)). If Plaintiff ASE

successfully establishes the first two prongs, then the burden shifts to Defendant

Eugene Sak to show that exercising jurisdiction would be unfair or unreasonable. 35


     III.   Analysis


     The parties dispute the issue of specific jurisdiction over Defendant Sak —

specifically whether Defendant Sak has sufficient minimum contacts with Louisiana.

Defendant Sak contests that he has no personal involvement in any of the

transactions or the incident at issue in this action.36 He submits that he has resided

in Alabama for 34 years, owns no real or personal property or assets in Louisiana,

and that he has visited Louisiana in the past: once 37 in New Orleans for Mardi Gras;

once 38 in Baton Rouge for a college football game; and once 39 last Spring in Baton

Rouge in his capacity as a representative of a different company—to negotiate a



35 Id.
36 R. Doc. 9-2, p. 5.
37 R. Doc. 9-2, p. 3, in which Defendant Sak states that he visited in 2014; R. Doc. 9-3, p. 3, in which

Defendant Sak states that he visited in 2013. Whether the correct year is 2013 or 2014 is not at issue
before the Court.
38 Id.
39 Id.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 8 of 11



contract unrelated to this action. Defendant Sak states that he never travelled to

Louisiana on behalf of the defendants in action. 40


     Defendant Sak avers he signed the elevator hoist leasing and installation

contracts in Florence, Alabama, in his capacity as manager of Eagle Access. 41 He

states that he did not sign any contracts in an individual capacity, he did not travel

to Louisiana to negotiate, implement, or oversee the performance of these contracts,

and he is not alleged to have personally caused or contributed to the incident in

question.42 The defendant argues that the plaintiff’s allegations against him are bare

and conclusory. The Court agrees.


     Relying on Lloyd’s Syndicate 457 v. Am. Global Mar. Inc., 346 F. Supp. 3d 908,

929 (S.D. Tex. 2018), Plaintiff makes a “piercing the corporate veil” argument, stating

that “Eugene Sak [did] not follow formalities in his company, Eagle Access, LLC, in

fact he signed a contract in its name knowing that the company had been dissolved

in 2016. Mr. Sak also represented that he was the manager of Eagle, knowing that it

no longer existed.”43 The plaintiff also states, “The fact that Mr. Sak did not have the

correct company listed on the contract smells of bad faith and/or fraud.”44 Defendant

Sak rejoins, “Sak intended to execute ‘Eagle Access’ as a trade name designation for

defendant Division Management; Division Management, a viable company with

assets and general liability coverage defending both it and Eagle Access, concedes


40 R. Doc. 9-2, pp. 2-3.
41 R. Doc. 9-2, p. 2.
42 Id.
43 R. Doc. 10, p. 6.
44 R. Doc. 10, pp. 6-7.
      Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 9 of 11



ultimately [sic] responsibility for any judgment against Eagle Access.”45 The Court

finds plaintiff’s reliance on Lloyd’s Syndicate 457 perplexing. Although the court in

Lloyd’s correctly holds, “In determining whether to pierce the [corporate] veil,

Louisiana courts         examine       the     totality    of    circumstances,        taking      into

consideration any commingling of funds, failure to follow corporate formalities,

undercapitalization, failure to keep separate accounts and records, and failure to hold

regular shareholder and director meetings.”46 It also correctly states, “Only

exceptional circumstances warrant the radical remedy of piercing the corporate

veil.” 47 Further, that court held, “Absent allegations of fraud or deceit, a plaintiff has

the ‘heavy burden of proving that the shareholders disregarded the corporate

entity to such an extent that it ceased to become distinguishable from

themselves.” 48 There has been no such showing in this case. The Court does not

find plaintiff’s assertions that Defendant Sak did not follow corporate formalities rise

to the level to such an extent that either Eagle Access or Division Management ceased

to become distinguishable from Eugene Sak.


     Defendant Sak argues that he cannot be held liable to the plaintiff simply by

virtue of the fact that he was the managing member of Eagle Access/Division

Management.49 In fact, “[a] member, manager, employee, or agent of a limited



45 R. Doc. 15, p. 2. R. Doc. 9-3, ¶ 5. “During the transitional period. Division Management continued to
do business as the industry-recognized trade or brand name “Eagle Access” and routinely employed
existing “Eagle Access” letterhead, stationary and identifiers.” Id.
46 Lloyd’s Syndicate 457, 346 F. Supp. 3d at 929.
47 Id.
48 Id.
49 R. Doc. 9-2, pp. 6-7.
     Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 10 of 11



liability company is not a proper party to a proceeding by or against a limited liability

company, except when the object is to enforce such a person's rights against or

liability to the limited liability company.”50 “As a general rule, an individual member

is not personally responsible for the liabilities of an LLC beyond the member's capital

contributions, with only specifically enumerated exceptions in cases of fraud, breach

of professional duty, or other ‘negligent or wrongful act.”51 Louisiana Revised Statutes

§ 12:1320(D) provides enumerated exceptions to the general rule that LLC members

are not liable for the acts of the LLC:


       Nothing in this Chapter shall be construed as being in derogation of any
       rights which any person may by law have against a member, manager,
       employee, or agent of a limited liability company because of any fraud
       practiced upon him, because of any breach of professional duty or other
       negligent or wrongful act by such person, or in derogation of any right
       which the limited liability company may have against any such person
       because of any fraud practiced upon it by him.

Id. The plaintiff alleges that Defendant Sak’s actions, for which Defendant Sak

provides a plausible explanation, “smell” of bad faith or fraud.52 The Plaintiff does

not provide any documentation, affidavits, depositions or interrogatories to support

this assertion. The Court finds that none of the plaintiff’s threadbare allegations

states a plausible claim of fraud, breach of a professional duty, negligence, or

wrongful act against another within the meaning of Louisiana Revised Statutes §

12:1320(D).




50 La. Rev. Stat. § 12:1320(C).
51 Audubon Real Estate Associates, L.L.C. v. Audubon Realty, L.L.C., 2016 WL 740467, at *2 (M.D. La.
Feb. 24, 2016) (internal quotation marks and citation omitted).
52 R. Doc. 10, pp. 6-7.
   Case 2:19-cv-01533-WBV-JCW Document 31 Filed 04/23/20 Page 11 of 11



  IV.   CONCLUSION


  Based on the foregoing, IT IS HEREBY ORDERED that Defendant Eugene

Sak’s Motion to Dismiss for Lack of Personal Jurisdiction (R. Doc. 9) is

GRANTED. All of Plaintiff All Star Electric, Inc.’s claims against Defendant

Eugene Sak are DISMISSED WITH PREJUDICE.


  New Orleans, Louisiana, this the 22nd day of April, 2020.




                                    ______________________________________
                                    WENDY B. VITTER
                                    UNITED STATES DISTRICT JUDGE
